Title: To George Washington from Brigadier General William Heath, 21 October 1775
From: Heath, William
To: Washington, George



Sir
Cambridge Saterday afternoon Oct. 21st 1775

I am this moment Informed by the Revd Mr Foster, Chaplin to Colo. Scammons Regt That One Mr Page an Episcopalian

Minister, is takeing plans of all our works—That he was yesterday viewing the works at Roxbury in order to Correct his plans, That he Acquainted the Revd Mr Belknap who is now in Cambridge, that he was going for England, and by those plans would Strive to Convinc my Lord Dartmouth, that we were too Strong to be Taken, whether this was before known to your Excellency or not I cannot tell, but I thought it my Duty to acquaint your Excellency with it and am with the greatest Respect your Excellencys most Obedient and very Humble Servt

W. Heath

